  Case 3:20-mj-00752-RSE Document 8 Filed 01/04/21 Page 1 of 2 PageID #: 36




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                     AT LOUISVILLE

UNITED STATES OF AMERICA                                                                PLAINTIFF

vs.                                                CRIMINAL ACTION NO. 3:20-mj-00752-RSE

JOHN F. JOHNSON                                                                       DEFENDANT


                         SUPPLEMENTAL RESPONSE TO MOTION
                               ELECTRONICALLY FILED

         The defendant, John F. Johnson, filed a Motion to Modify the Conditions of his pretrial

release on bond. (DN 6, Def. Mot. to Modify Release). The United States opposes the

defendant’s Motion. The United States believed it had filed its response using the electronic case

filing (ECF) system on December 30, 2020. (DN 7, United States Response).

         The United States received notice that it had not filed its response and filed the response

on January 4, 2021. Nevertheless, the date of the certificate of service should reflect that the

Response was filed on January 4, 2020 and served via ECF to counsel.

         In addition, the United States wanted to bring to the Court’s attention that the defendant,

John. F. Johnson, violated the Court’s order and made at least two postings on YouTube:

      1. Guess Who’s Back?? December 31, 2020, The Official Grand Master Jay:

         https://protect2.fireeye.com/v1/url?k=3342eba5-6cd9d372-3345cf40-0cc47adca7d0-

         4e83c0a5e286456f&q=1&e=82b44f56-c2ba-45df-aa4a-

         b595636033cb&u=https%3A%2F%2Fyoutu.be%2FOfgYpM2yPyo

      2. Morning Mental: When the 144000 Comes Marching In, January 4, 2021, The Official

         Grand Master Jay:
  Case 3:20-mj-00752-RSE Document 8 Filed 01/04/21 Page 2 of 2 PageID #: 37




       https://protect2.fireeye.com/v1/url?k=c4d0885d-9b4bb0a1-c4d7acb8-ac1f6b01771c-

       f472a5a23d548f2c&q=1&e=30db81dc-3256-4353-ae9f-

       d730fa4109a4&u=https%3A%2F%2Fyoutu.be%2FbDvpcO4xv-0

        Johnson’s posting on December 31, 2020, falsely claims that he was authorized via court

order to participate in social media. No order had been issued by the Court to authorize him to

participate in social media.

                                         CONCLUSION

       This Court should deny the defendant’s motion.

                                                Respectfully submitted,

                                                RUSSELL M. COLEMAN
                                                United States Attorney


                                                 s/Joshua Judd__________
                                                Joshua Judd
                                                Bryan Calhoun
                                                Assistant U.S. Attorneys
                                                717 West Broadway
                                                Louisville, Kentucky 40202
                                                PH: (502) 582-5911


                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 4, 2021, I electronically filed the foregoing with the clerk
of the court by using the CM/ECF system, which will send a notice of electronic filing to the
following to counsel for the defendant.


                                                 s/Joshua Judd
                                                Joshua Judd
                                                Assistant U.S. Attorney




                                                  2
